Citation Nr: 1130194	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  03-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1962 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in March 2004, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2004, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In November 2004 and December 2006, the Board remanded the claim for further development.  

In September 2008, the Board denied the claim of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a Memorandum Decision in August 2010, the Court set aside the decision and remanded the case to the Board for further proceedings consistent with the Court's decision.  

The issue of entitlement to TDIU prior to May 7, 2004, is REMANDED to the RO via the Appeals Management Center  in Washington, DC.








FINDINGS OF FACT

1. Effective November 6, 2008, the Veteran is in receipt of a combined rating of 100 percent for his service-connected disabilities.

2. From May 7, 2004, the Veteran's service-connected disabilities include left ankle fracture with degenerative joint disease, rated 30 percent; degenerative arthritis of the right ankle, rated 20 percent; degenerative arthritis of the right hip, rated 10 percent; degenerative arthritis of the right first metatarsophalangeal joint and first proximal phalangeal joint of the right foot, rated 10 percent; and degenerative joint disease of the right knee, resulting in a combined rating of 60 percent.  

3. From May 7, 2004, to November 6, 2008, the Veteran was unemployable due to the service-connected disabilities.


CONCLUSION OF LAW

From May 7, 2004, to November 6, 2008, the criteria for a schedular total disability rating for compensation based on individual unemployability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

As the claim for TDIU is granted from May 7, 2004, to November 6, 2008, which is the only matter resolved in this decision, VCAA compliance as to the duties to notify and to assist need not be addressed. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Policy 

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  

If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

For the above purpose of one combined 60 percent rating, disabilities of affecting a single bodily system, such as orthopedic, will be considered as one disability.  38 C.F.R. § 4.16 (a).  

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis 

In a rating decision in May 2009, the RO granted service connection for additional disabilities and increased the ratings for some service-connected disabilities, raising the Veteran's combined rating to 100 percent effective November 6, 2008.  As the Veteran has a combined rating of 100 percent effective November 6, 2008, entitlement to TDIU is for consideration prior to November 6, 2008.  







From May 7, 2004, the Veteran's service-connected disabilities include the following: left ankle fracture with degenerative joint disease, rated 30 percent; degenerative arthritis of right ankle, rated 20 percent; degenerative arthritis of the right hip, rated 10 percent; degenerative arthritis of the right first metatarsophalangeal joint and first proximal phalangeal joint of the right foot, rated 10 percent; degenerative joint disease of the right knee, rated as 10 percent, resulting in a combined disability rating of 60  percent thereby meeting the requisite percentage requirements for consideration of a schedular total disability rating under 38 C.F.R. § 4.16(a) (for the purpose of one disability ratable as 60 percent or more when disabilities affect a single bodily system, such as orthopedics).  

From December 27, 2004, the combined rating of the service-connected disabilities was increased to 70 percent, from September 29, 2006, the combined rating of the service-connected disabilities was increased to 80 percent, and from November 6, 2008. 

The remaining question is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Consideration may be given to the Veteran's education, training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The Veteran's TDIU claim was received by VA on October 28, 2003.  

Prior to May 7, 2004, the Veteran's combined rating of his service-connected disabilities was 50 percent.  





On VA examination in October 2002, the examiner indicated the Veteran was a self-employed carpenter.  On VA examination in September 2003, the Veteran complained of chronic pain in his left ankle, which was aggravated by any type of weight bearing and limited weight bearing with walking to 15 or 20 minutes and with standing to 10 or 15 minutes.   The examiner noted the Veteran was self-employed in carpentry, which he has done all his life, and currently did warranty work in homes, which required mostly light labor, but also some heavy labor.  The Veteran hired a helper to do the heavy work, but the physical requirements of the job made it more difficult for the Veteran.  He reported he could work for about one hour and then had to rest for 15 to 20 minutes.  

Records of the Social Security Administration show that the Veteran was awarded disability benefits, in part due to arthritis, from April 2003. 

VA records show that in October 2003 the Veteran complained he was not able to walk more 100 yards without excruciating pain in his right ankle.  

On VA examination in December 2004, the Veteran complained of constant pain when he was on his feet and, that he could not walk for more than a few yards or stand for more than 5 minutes.  The Veteran complained of right hip pain and flare-ups with any kind of movement.  

On private evaluation on September 27, 2006, the examiner noted the Veteran's walking was limited to less than 100 feet.  The examiner pointed out that until 2002 the Veteran worked in the carpentry construction field and in the trucking industry and that the Veteran was unable to obtain a commercial driver's license due to arthritic ankles.  The examiner noted that over the last two to three years the Veteran developed pain, swelling, clicking and popping in the right knee.  Physical examination showed stiffness in plantar flexion, dorsiflexion, eversion and inversion of the ankles. 



There was also tenderness around the joint margins of the left ankle.  The right ankle also appeared to have joint line tenderness and mild crepitation with range of motion.  The Veteran had limited motion of the right hip.  The Veteran also experienced degeneration in both knees and lower back, daily used a wheel chair and wore braces.  The examiner concluded that because of orthopedic condition, the Veteran was unemployable and unable to secure further employment.  

In April 2007, the Veteran indicated that he had a three year high school education.  

On private evaluation in October 2008, the examiner noted the Veteran has been self-employed all his life and his post-service employment included working as a truck driver and carpenter, which entailed a lot of standing, stooping and walking.  During the examination, the Veteran complained of severe back pain, bilateral hip pain, bilateral knee pain and pain in the right great toe.  The examiner noted the Veteran had instability in the knees and feet and used a cane.  The Veteran was unable to ambulate.  The examiner concluded that the combination of injuries to the Veteran's service-connected left ankle, right ankle, hip and back rendered him permanently and totally disabled and unable to engage in any type of gainful employment.  The examiner further noted the Veteran could not do sedentary work as sitting was very painful due to the back disability and bilateral hip disability.  He concluded that the service-connected back and lower extremities were permanent rendering the Veteran permanently and totally unemployable.  

Given the Veteran's 30 year work history in construction, his three year high school education level, the severity of his service-connected orthopedic disabilities with a combined rating of at least 60 percent from My 7, 2004, and the private medical opinions in September 2006 and in October 2008, the Board finds that since May 7, 2004, the Veteran is unable is to secure or to follow substantially gainful employment due to his service-connected orthopedic disabilities.  





ORDER

A total disability rating for compensation based on individual unemployability from May 7, 2004, to November 6, 2008 is granted.


REMAND

Prior to May 7, 2004, on VA examinations in October 2002 and in September 2003, it was noted that the Veteran's service-connected orthopedic disabilities interfered with his ability to work as a self-employed carpenter.  On VA examination in February 2004, the examiner noted the Veteran had worked in construction for 30 years, that he was not employed and that his last date of employment was in December 2002.  

In August 2004, the Veteran testified he worked in trucking, carpentry and construction.  His commercial driving license was not renewed due to arthritis in his ankles.  The Veteran indicated he was unemployable for the last three years.  

When the Veteran's TDIU claim was received by VA in October 2003, the Veteran's combined rating was 50 percent, which did not meet the percentage standards for a schedular total disability rating, but the claim should be considered for an extraschedular rating under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for TDIU prior to September May 7, 2004, on an extraschedular basis under 38 C.F.R. § 4.16(b).  If necessary under the duty to assist obtain a medical opinion.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


   
   
   
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


